Case 4:20-cv-00534-CAN Document 35 Filed 10/29/20 Page 1 of 6 PageID #: 241




                         IN THE UNITES STATES DISTRICT COURT
                                                                                FILED
                          FOR THE EASTERN DISTRICT OF TEXAS                         OCT 2 9 2020
                                  SHERMAN DIVISION
                                                                                Clerk, U.S. District Court
 KELLI CHRISTINA                              §                                 Eastern District of Texas

          Plaintiff                           §     CIVIL ACTION NO. 4:20-CV-00534-SDJ-
                                              §                        CAN
 v                                            §
                                              §
 DEFENDANTS, ET AT.,                          §
          Defendants                          §
        PLAINTIFF S SUR-REPLY TO DEFENDANTS’ REPLY TO PLAINTIFF’S
               RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

        Plaintiff Kelli Christina (hereinafter Plaintiff ) respectfully submits this Sur-Reply to

Defendants William Brad Pitt’s (hereinafter Mr. Pitt ) and Make it Right Foundation Entities’

Replies (ECF Nos. 32 and 33) to Plaintiffs Motion in Opposition to Defendants William Bradley

Pitt and Make It Right Foundation’s Motion to Dismiss and Plaintiffs Motion for Leave to Amend

her First Amended Complaint (ECF No. 30).

        Defendants’ assertions that this Court’s jurisdiction lacks jurisdiction over them is

unpersuasive, flawed and airs on the side of defiance of tins Court’s judicial powers to hear

Plaintiffs claims evidently with the sole intent of depriving Plaintiff of exercising her right to

pursue her claims and present evidence in support of her claims to the Court so that justice may be

done.


        To the extent Defendants argue that this Court lacks personal and/or general jurisdiction

over Defendants, Plaintiff respectfully reminds the court that Defendants removed this case from

State District Court. Plaintiff filed her Motion to Remand this case to state court where she

originally filed. On September 3, 2020 a video conference hearing was held on Plaintiffs Motion

to Remand wherein Plaintiff was ordered to file her first amended complaint within fourteen days.

During this video conference hearing Plaintiff expressly asked Defendants counsel, Paul Coggins,
Case 4:20-cv-00534-CAN Document 35 Filed 10/29/20 Page 2 of 6 PageID #: 242



if he would accept service of Plaintiffs first amended complaint. Mr. Coggins agreed to accept

service of Plaintiff s amended complaint on behalf of all defendants ).

       Plaintiff timely filed her first amended petition on September 14th, 2020 and Defendants

counsel was served with a copy through the Court. Despite Defendants’ counsel’s representations

made in open court at the September 3,2020 hearing to the Court and to Plaintiff, Defendants have

not filed an answer to the lawsuit. Plaintiff submits to the Court that Defendants’ counsel’s

representations to the court at the September 3, 2020 hearing must be honored and fulfilled.

Service was effected on all Defendants when Defendants’ counsel received Plaintiffs First

Amended Complaint via the Court’s ECF system.

       Plaintiff respectfully directs the Court’s attention to Fed. R. Civ. P. 12 (a)(l)(A)(i)(ii)

which provides in pertinent part that:

                   (a) Time to Serve a Responsive Pleading.

                   (1) In General. Unless another time is specified by this rule or a
                   federal statute, the time for serving a responsive pleading is as follows:

                   (A) A defendant must serve an answer:
                       (i) within 21 days after being served with the summons and
                           complaint; or
                       (ii) if it has timely waived service under Rule 4(d), within 60 days
                          after the request for a waiver was sent, or within 90 days after
                          it was sent to the defendant outside any judicial district of the
                          United States.

       See Fed. R. Civ. P. 12 (a)(l)(A)(i)(ii).

       In accordance with Defendants’ counsel’s agreement to accept service of the


amended hearing during the September 3, 2020 hearing. Plaintiff timely filed her first

amended complaint and Defendants’ counsel, Paul Fliggins, received service of the

amended complaint through the court’s ECF. Thus, the clock started ticking on September

14th, 2020 when Defendants’ counsel received service of Plaintiffs First Amended




                                                  2
Case 4:20-cv-00534-CAN Document 35 Filed 10/29/20 Page 3 of 6 PageID #: 243



Complaint. To this day, Defendants have not filed a denial or asserted any affirmative

defenses. Thus, Defendants period to file a responsive pleading to Plaintiffs First

Amended Complaint under Fed. R. Civ. P. 12 (a)(l)(A)(i)(ii) has expired. As such,

Defendants must be made to comply with the rules and be ordered to answer the complaint

or in the alternative award Plaintiff a judgment in the amount of $100,000 by default

because Defendants have failed to timely file a denial or assert any affirmative defenses

against claims asserted against them in her First Amended Complaint.

        During the September 3, 2020 hearing the Judge ordered Defendants to produce

documents required as part of the initial disclosures under Fed. R. Civ. P. 26. Indeed,

Defendants complied with that order and produced documents required as part of their

initial disclosures including e-mail thread between the Make it Right Foundation Entities

and Plaintiff. Defendants Motion to Dismiss rely on these e-mails to attempt to prove to

the court that Plaintiff had been defrauded by someone else and not Defendants is a novel

proposition to try to argue the merits of the case without having to answer the lawsuit. It

is a perfectly viable defense raise as an affirmative defense in an answer but Defendants

avoid it at all cost.

        Contrary to Defendant’s last minute argument, the e-mails between the Make It

Right Foundation and Plaintiff strengthens rather than weakens Plaintiffs claims to the

extent that it verifies that Plaintiff was in contact with the Make It Right Foundation’s

director and others. It further establishes that Plaintiff put Defendants on notice that fraud

was being committed in Defendants names. Despite Defendants having received notice

and Defendants making assurances to Plaintiff that they would fix everything to prevent

future frauds. Defendant’s representative accidently copied Plaintiff which reveals that




                                                  3
Case 4:20-cv-00534-CAN Document 35 Filed 10/29/20 Page 4 of 6 PageID #: 244



Defendants negligent actions/and or inactions in failing to address plaintiffs revelations

rises to actionable negligence cause of action.

        Any prudent person or non-profit organization that takes in millions of dollars in

donations would investigate into the frauds being committed in their name. Rather,

Defendants ignored Plaintiffs claims, and more importantly failed to prevent additional

victims to defrauded.

       Plaintiff has complied with the Court s order to amend her complaint within

fourteen days of September 3, 2020 hearing and Plaintiff secured an acceptance of service

of the amended complaint on the record. Defendants counsel’s representations to accept

service was made to the Court, and now, they contend that even though they agreed to

accept service they don’t have to. This begs for the question for why Defendants’

Counsel’s representation conflict with their new contentions and they now refuse to honor

the representations Defendants made to the Court and to Plaintiff. If they agreed to accept

service on behalf of Brad Pitt without having consulting with his client and his client did

not approve of Paul Coggins receiving service of Plaintiff s Amended Complaint is a more

credible argument that overtly saying in essence that they would accept service but now

they don’t want to. Defendants counsel could have veiy well said to the Court and Plaintiff

that he would not agree to accept service of Plaintiff s First Amended Complaint as ordered

by the judge minutes before during the hearing. If Defendants’ counsel had not agreed to

accepting service during the hearing, Plaintiff would have requested the Court to issue a

citation to Brad Pitt and effected service through a process server or other traditional

methods.




                                                  4
Case 4:20-cv-00534-CAN Document 35 Filed 10/29/20 Page 5 of 6 PageID #: 245



                                           Conclusion.


          Plaintiff respectfully submits to the Court that she has incurred expenses and

extensive time in attempting to move this case forward but cooperation from Defendants

is flimsy at best.

          Plaintiff has produced all relevant documents in her possession to Defendants.

Arguments have been presented to the Court by both sides.

          Defendants Motion to Dismiss only attacks fraudulent claims. Thus, if the Court

should grant Defendants Motion to Dismiss, the case should proceed with the surviving

claims.


          Plaintiff is ready to proceed to litigation on the merits of the claims asserted in her

First Amended Petition for judicial efficiency and so that Plaintiff may be heard and justice

may be done.



                                                PRAYER
          WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Court:


             (1) deny Defendant Brad Pitt s Motion to Dismiss;
             (2) order Defendant William Bradley Pitt to file an answer to claims asserted in
                 Plaintiffs First Amended Petition;
             (3) deny Make it Right Foundation entities’ motion to dismiss;
             (4) order Make it Right Foundation entities to file an answer to claims asserted in
                 Plaintiffs First Amended Petition;
             (5) all such other and further relief to which Plaintiff may show herself justly entitled
                 to under law or equity.



                                                 Respectfully submitted,

                                                 /s/ Kelli Christina
                                                 Kelli Christina
                                                 6400 Windcrest Drive, Suite 522
                                                 Plano, Texas 75024
                                                 Telephone:
                                                 E-mail: kelli.kdstaffmg@gmail.com



                                                    5
Case 4:20-cv-00534-CAN Document 35 Filed 10/29/20 Page 6 of 6 PageID #: 246



                                            Pro Se Plaintiff
                               CERTIFICATE OF SERVICE
       I hereby certify that on this th day of September 2020, a true and correct copy of the

foregoing document was served on the following pursuant to the Federal Rules of Civil Procedure.


Paul Coggins
Jennifer McCoy
LOCKE LORD LLP
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Telephone: (214) 740-8000
Facsimile: (214) 740-8800




                                            Respectfully submitted




                                               6
